Citation Nr: 1722171	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-02 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, to include sarcoidosis.

2. Entitlement to service connection for a pulmonary system disability, to include sarcoidosis.

3. Entitlement to service connection for a right knee disability, to include arthritis and sarcoidosis.

4. Entitlement to service connection for a left knee disability, to include arthritis and sarcoidosis.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, and from September 1990 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in June 2015.

In the June 2015 decision, the Board found the issue of entitlement to service connection for a liver disability, to include sarcoidosis, had been raised by the record in a July 2010 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred the issue to the AOJ for appropriate action.  To date, it does not appear the AOJ has taken action on this issue.  Accordingly, the Board again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current sarcoidosis-related bilateral eye disability manifested within a year of her separation from active duty service.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current sarcoidosis-related pulmonary system disability manifested within a year of her separation from active duty service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, a sarcoidosis-related bilateral eye disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016).

2. Resolving reasonable doubt in favor of the Veteran, a sarcoidosis-related pulmonary system disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sarcoidosis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden has been met.  Upon a September 2015 VA contract eye examination, the examiner indicated the Veteran has a history of iritis of both eyes related to sarcoidosis.  See also December 2014 VA ophthalmology note (history of sarcoid uveitis of both eyes, and assessment of sarcoidosis, last episode 2009).  Upon a September 2015 VA contract respiratory examination, the examiner diagnosed sarcoidosis, and noted the sarcoid is spread throughout the Veteran's respiratory system.  See also August 2013 VA primary care note (chest x-ray consistent with pulmonary sarcoidosis).

The Veteran contends that her sarcoidosis-related disabilities began during her period of active duty service from February 1979 to February 1982.  See, e.g., February 2015 videoconference hearing testimony.

The Veteran's service treatment records include pulmonary complaints and treatment, as well eye complaints.  See, e.g., June 1981 service treatment record (respiratory complaints); November 1980 service treatment record (rule out conjunctivitis); September 1979 service treatment record (respiratory complaints); July 1979 service treatment record (respiratory complaints); February 1979 service treatment records (respiratory complaints on multiple visits).  Upon a November 1981 separation Report of Medical History, the Veteran complained of eye trouble, chronic or frequent colds, shortness of breath, pain or pressure in her chest, and chronic cough.

The evidence of record indicates the Veteran's sarcoidosis was first diagnosed sometime between 1983 and 1985.  See, e.g., March 2012 VA pulmonary consultation note (sarcoidosis diagnosed 1983); March 1993 South Atlanta Pulmonary treatment note (sarcoid diagnosed eight years ago); May 1987 Mount Sinai Hospital note (sarcoid for 2.5 years).  The Veteran contends her symptoms during service were hallmarks of sarcoidosis, and that signs and symptoms of sarcoidosis may last for years before an official diagnosis is made.  The Veteran contends her symptoms were misdiagnosed during service.  See February 2015 videoconference hearing testimony.  

In an October 2015 opinion, the September 2015 VA contract eye examiner indicated that he had reviewed the evidence of record, including the Veteran's eye examinations and her reported symptoms.  The examiner concluded there was insufficient evidence to indicate an onset of sarcoidosis of the eye within one year of her discharge in 1982, and stated a nexus had not been established.

In an October 2015 opinion, the September 2015 VA contract respiratory examiner opined that it was not possible to opine as to whether the Veteran's sarcoidosis manifested within one year of her separation in 1981 [sic] without resorting to mere speculation.  The examiner explained that there is no objective medical evidence that documents the Veteran's medical status within one year following her separation. 

In a February 2015 letter, Dr. A.G. stated the Veteran's ocular sarcoidosis was diagnosed in 1985.  He noted the Veteran's reports that her symptoms started during basic training after at least four exposures to smoke from smoke grenades, and included chest tightness and discomfort, dyspnea, and cough.  Dr. A.G. stated that in reviewing the Veteran's medical records she was diagnosed with recurrent upper respiratory infections and chest discomfort at least eight to nine times from 1979 to early 1981, "as well as conjunctivitis which ultimately proved to be sarcoid."  Dr. A.G. stated that lung symptoms of sarcoidosis may include chest discomfort or pain, cough, congestion, and troubled breathing, but they are not specific to sarcoidosis.  Dr. A.G. opined, "[I]n retrospect, her symptoms certainly may have been related to early manifestations of the disease, before ocular symptoms had developed."  Dr. A.G. stated there did not appear to be a chest x-ray from 1979 to 1981 to confirm any radiographic changes suggestive of sarcoidosis.  But see November 1981 separation examination report (stating chest x-ray was within normal limits).  He concluded, "Her full medical report from enlistment in 1978 to discharge in 1981 certainly appears to have changed as she reported a plethora of symptoms suggesting a systemic condition affecting multiple organs."

In a May 2016 questionnaire, the Veteran's representative noted Dr. A.G.'s statement in the February 2015 letter that "in retrospect, her symptoms certainly may have been related to early manifestations of the disease [sarcoidosis], before ocular symptoms had developed."  Dr. A.G. was asked whether in his opinion, the Veteran's sarcoidosis manifested to a degree of 10 percent or more within one year from her discharge from active duty service in February 1982.  Dr. A.G. responded "Yes," and explained that it is difficult to specifically quantitate as many sarcoidosis symptoms are multisystem and may be non-specific.  

The Board finds that Dr. A.G.'s February 2015 letter and May 2016 questionnaire response are generally supportive of the Veteran's claims.  The VA contract examiners indicated they could not opine as to whether the Veteran's sarcoidosis-related disabilities of the eyes and pulmonary system manifested within a year of her separation from active duty service because of a lack of objective documentation during this time period, but did not address the Veteran's symptoms during service, her complaints upon her separation examination, and the Veteran's contention that she has experienced eye and respiratory symptoms during and ever since her first period of active duty service.  The Veteran is competent to discuss observed physical symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, Dr. A.G.'s opinions, when taken together, indicate he believes the Veteran's ocular and pulmonary sarcoidosis disabilities manifested within one year of her separation from active duty service because although it is difficult to say exactly when her sarcoidosis manifested as many symptoms are multisymptom and may be non-specific, given her descriptions of her symptoms as well as her complaints as documented by her service treatment records, in retrospect her symptoms during active duty were likely early manifestations of the disease. 

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing that the Veteran's sarcoidosis-related disabilities of the bilateral eyes and the pulmonary system manifested within one year of her separation from active duty service in February 1982.  Accordingly, the Board finds that grants of service connection are warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Entitlement to service connection for a sarcoidosis-related bilateral eye disability is granted.

Entitlement to service connection for a sarcoidosis-related pulmonary system disability is granted.


REMAND

In the June 2015 remand, the Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records, and then afford the Veteran a VA examination to determine the nature and etiology of her claimed right and left knee disabilities.  

The Veteran was afforded a VA contract examination in September 2015.  Although the examiner reported examination findings regarding both the Veteran's right and left knees, the examination report indicated that only x-rays of the right knee were performed at that time.

In the April 2016 supplemental statement of the case, the evidence reviewed by the AOJ includes VA treatment records dated up to May 2015.  In September 2016, the Veteran's representative submitted copies of the Veteran's VA treatment records dated up to about May 2016, which include December 2015 x-rays of the bilateral knees.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran or her representative.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  Neither the Veteran nor her representative has waived AOJ consideration of the additional VA treatment records, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  On remand, the AOJ should issue a new supplemental statement of the case that considers all evidence received since the April 2016 supplemental statement of the case.

As a remand is necessary, the Board finds that any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records from May 2016 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, considering all the evidence of record since the April 2016 supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


